DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Applicant Arguments/Remarks”, filed 04/25/2022, with respect to Rejections under 112(a) and the Objections to Claims 1, 10, and 11 have been fully considered and are persuasive.  The Rejections under 112(a) and the Objections have been withdrawn. 
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. The Applicant’s argument is that cover 20 of Maragheh does not meet the newly amended claim language of cuff contouring around the treatment head, which the Examiner disagrees with. Fig. 2 shows that the cover contains the same size/shape/outline as the other layers, fitting the BRI of the word “contouring”, i.e. “an outline, especially one representing or bounding the shape or form of something”. Further, Para. 0035 states that the cover could be made of the flexible polymer polyethylene glycol, further providing the ability to “contour”.  The Examiner will be maintaining the rejection, although adjusting the rejection slightly to address the amended claim language. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20160015962 awarded to Shokoueinejad Maragheh et al, hereinafter Maragheh, in view of 20090198173 awarded to Samuel et al, hereinafter Samuel. 
Regarding Claim 1, Maragheh teaches a self-adhesive ambulatory phototherapy treatment device for use in therapeutic and/or cosmetic treatments (abstract) wherein the self-adhesive (Examiner notes that, in light of the Specification, the Examiner is interpreting that all instances of ‘adhesive’ are defined as particular substance used for sticking the objects together, not any structure stuck to/adhered to another) ambulatory phototherapy treatment device comprises: a double-sided self-adhesive layer which is capable of attaching itself to a patient to be treated (Para. 0047, adhesive must be double sided to stick the skin-contact surface to the device), the self-adhesive layer being transparent to wavelength of light used for the phototherapy treatment (Para. 0047 says the adhesive is transparent); wherein the self-adhesive ambulatory phototherapy treatment device includes a treatment head comprising of an LED light source (Para. 0017), a battery and control electronics (Para. 0017); and a flexible cuff extending around a periphery of a treatment head of the self-adhesive ambulatory phototherapy treatment device and contoured to match a contour of the treatment head  (cover 22, Para. 0018 describes the cover extending over the exterior (i.e. contouring), and thereby periphery, of the device). Maragheh does not teach wherein the flexible cuff contains the light and prevent light leakage during application of light to a skin area. The Examiner notes that the final part of the claim language “thereby reducing any potential negative consequences for eye safety to a user and/or other surrounding persons” is merely intended use, as there is no structural component to the claim language outside of the flexible cuff capable of containing the light, so therefore that is all that is required by the claim.
However, in the art of portable phototherapy treatments, Samuel teaches a cover that prevents light leakage using a reflective coating (Para. 0067). Further, Maragheh teaches the need to prevent eyes from being damaged (Para. 0004) and the motivation for increasing efficiency (Para. 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maragheh by Samuel, i.e. by making the cover prevent light leakage by adding the reflective coating, for the predictable purpose of preventing damage to the eyes of patients and increasing efficiency by preventing light leakage. 

Regarding Claim 2, Maragheh modified by Samuel makes obvious the self-adhesive ambulatory phototherapy treatment device according to Claim 1, wherein the self-adhesive ambulatory phototherapy treatment device is used in the phototherapy treatment of a variety of common skin conditions selected from acne, psoriasis, non-melanoma skin cancer (Para. 0003), or wound healing (abstract).

Regarding Claim 3, Maragheh modified by Samuel makes obvious the self-adhesive ambulatory phototherapy treatment device according to Claim 1, wherein the double-sided self-adhesive layer is transparent to the light used for the phototherapy treatment (Para. 0047).

Regarding Claim 5, Maragheh modified by Samuel makes obvious the self-adhesive ambulatory phototherapy treatment device according to Claim 1, wherein the double-sided self-adhesive layer has a light transmission of greater than 95% of the wavelength of light used in phototherapy treatment (Para. 0047, the Examiner is interpreting that to be transparent means that 100% of the light is transmitted through the adhesive)

Regarding Claim 6, Maragheh modified by Samuel makes obvious the self-adhesive ambulatory phototherapy treatment device according to Claim 1, wherein the double-sided self-adhesive layer has a light transmission of greater than 97% of the wavelength of light used in phototherapy treatment (Para. 0047, the Examiner is interpreting that to be transparent means that 100% of the light is transmitted through the adhesive).

Regarding Claims 7 and 8, Maragheh modified by Samuel makes obvious the self-adhesive ambulatory phototherapy treatment device according to Claim 1. Maragheh does not teach wherein the wavelength of light used is in the region of about 300-900nm, or 415 and 640nm.
However, Samuel teaches the usage of skin phototherapy of 300-900 nm (Para. 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Maragheh by Samuel, i.e. by using the wavelength of Samuel in the device of Maragheh, as it is within the skill of an artisan to choose a wavelength for the intended purpose, and Samuel shows that the intended range is known for the usage of Maragheh’s treatment.

Regarding Claim 9, Maragheh modified by Samuel makes obvious the self-adhesive ambulatory phototherapy treatment device according to Claim 1. Maragheh does not teach wherein the self-adhesive ambulatory phototherapy treatment device is used in conjunction with an additional therapeutic agent which is activated at the appropriate time point by exposure to light of a specific wavelength for beneficial impact on the skin being treated.
However, Samuel teaches the usage of PDT therapy to the skin, which includes using a wavelength activated therapeutic agent (Para. 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maragheh by Samuel, i.e. to use a wavelength activated therapeutic agent in the device of Maragheh, for the predictable purpose of using a known technique to improve similar devices in the same way.

Regarding Claims 10 and 11, Maragheh modified by Samuel makes obvious the self-adhesive ambulatory phototherapy treatment device according to Claim 1. Maragheh does not teach wherein the self-adhesive ambulatory phototherapy treatment device has a ratio of self-adhesive ambulatory phototherapy treatment device weight (GM) to the skin contact area (cm2) in the range of about 4.0 gm/cm2 to 1.0 gm/cm2, or in a range of 2.5 gm/cm2 or less.
However, Maragheh does teach for the device’s need to be portable and thin, and thereby lightweight (abstract, Para. 0007). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maragheh, i.e. by making the device in a size/weight ratio of 4.0 gm/cm2 to 1.0 gm/cm2, or in a range of 2.5 gm/cm2 or less, as it is within the skill of an artisan to decide the dimensions of the device for a particular use, and for the predictable purpose of keeping the lightweight and portable. 

Regarding Claim 13, Maragheh modified by Samuel makes obvious the self-adhesive ambulatory phototherapy treatment device according to Claim 1, wherein the self-adhesive ambulatory phototherapy treatment device is flexible and comprises a flexible treatment head area which allows the self-adhesive ambulatory phototherapy device to conform to a variety of curved and/or contoured shaped skin surfaces (abstract).

Regarding Claim 14, Maragheh modified by Samuel makes obvious the self-adhesive ambulatory phototherapy treatment device according to Claim 1, wherein the LED light sources are organic LEDs (i.e., OLEDs) (Para. 0036).

Regarding Claim 15, Maragheh modified by Samuel makes obvious the self-adhesive ambulatory phototherapy treatment device according to Claim 1, wherein the LED light sources extend around the treatment head area providing a uniform and constant light and constant light intensity meaning that an even phototherapy treatment is applied to a patient’s skin area (Para. 0037).

Regarding Claim 16, Maragheh modified by Samuel makes obvious the self-adhesive ambulatory phototherapy treatment device according to Claim 1, wherein the battery source for the invention can be recharged (Para. 0020). Maragheh does not teach wherein the battery source for the invention is a lithium ion type battery. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maragheh, i.e. by making the battery a lithium ion battery, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (see MPEP 2144.07), and lithium ion batteries are well known in the art (https://en.wikipedia.org/wiki/List_of_battery_types). 

Regarding Claim 17, Maragheh modified by Samuel makes obvious the self-adhesive ambulatory phototherapy treatment device according to Claim 1, wherein the self-adhesive ambulatory phototherapy treatment device is configured to be linked wirelessly with a remote device (abstract). 

Regarding Claim 18, Maragheh modified by Samuel makes obvious a method of treating a skin area on a patient using the phototherapy treatment device according to Claim 1 (Para. 0003).

Regarding Claim 19, Maragheh modified by Samuel makes obvious a method of treating one or more skin conditions using the phototherapy treatment device according to Claim 1 (Para. 0003)

Regarding Claim 20, Maragheh modified by Samuel makes obvious the method of Claim 19, wherein the one or more skin conditions is at least one of acne, psoriasis, or non-melanoma skin cancer (Para. 0003).
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20160015962 awarded to Shokoueinejad Maragheh et al, hereinafter Maragheh, in view of U.S. Patent Publication 20090198173 awarded to Samuel et al, hereinafter Samuel, further in view of U.S. Patent Publication 20130178919 awarded to McNeill et al, hereinafter McNeill. 
Regarding Claim 4, Maragheh modified by Samuel makes obvious the self-adhesive ambulatory phototherapy treatment device according to Claim 1, wherein the double-sided self-adhesive layer is replaceable (Para. 0047). Maragheh does not teach wherein is constructed from double-sided tape.
However, in the art of portable phototherapy, McNeill teaches the usage of double-sided tape as an adhesive for a portable phototherapy unit (Para. 0079).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Maragheh modified by Samuel by McNeill, i.e. by swapping the rubber adhesive of Maragheh for the double-sided tape of McNeill, for the predictable purpose of simply substituting one known element for another to obtain predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US20150238774, US20130035629, US20170225006, US20120253432.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 
/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792